DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 8, 10, 14, 18, and 20 are objected to because of the following informalities:  
Claim 1, line 2 recites “which are consecutive connectable”, which sounds awkward.  Examiner suggests “which are consecutively connectable”;
Claim 1, lines 2-3 recite the limitation “a first and a second fence module…wherein said fence modules comprise a base”.  As written, it appears as if both the first and second fence module share a base.   Examiner suggests “wherein each of said fence modules comprise a base”;
Claim 8, line 7 and lines 10-11 recite “the first and third connecting element” which appears to contain a typographical error and should recite “the first and third connecting elements”.
Claim 10, line 2 recites “the first and third connecting element” which appears to contain a typographical error and should recite “the first and third connecting elements”.
Claim 14 recites in the last line “extends partly within a said reinforcement beam” which is awkwardly phrased.  Examiner suggests “extends partly within one of said reinforcement beams”.
Claim 18, line 3 recites “first and second connecting element” which appears to contain a typographical error and should recite “the first and second connecting elements”.
.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 15, and 17- 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites “the first direction” and “the lengthwise direction”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites “the groove…has the shape of an isosceles trapezoid” and “the second connecting element…also has the shape of an isosceles trapezoid”.  Since it is unclear what Applicant means by “the first direction” and “the lengthwise direction”, it is difficult to discern to which view Applicant is referring pertaining to the groove and the second connecting element.  For purposes of examination, looking at Applicant’s Figures 1 and 3, it will be assumed that the groove and the second connecting element each have the shape of an isosceles trapezoid when looking at the front view or the back view.
Claim 15 recites the limitation "the frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "wherein each hollow element" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “the said connecting element” and “wherein said connecting element”.  To which connecting element are these limitations referring?  Applicant introduced a first connecting element and a second connecting element in claim 1 from which claim 17 depends.
Claim 17 recites “wherein said connecting element is located on a side of the base at the height of a side of the panel”.  This limitation does not make sense, since any of the connecting elements are completely along the base, and have nothing to do with the panel.
Claim 18 recites the limitation "the panel" in the second and fourth lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 as written appears to be poorly translated to English.  Examiner is making assumptions about what is claimed based on what is shown in Figures 3 and 4.  Even so, it does not appear that “passages are located at the height of the front side”; the passages appear to be located at the sides of each base, not the front side nor the back side.  What is “height of the front side”?  See Examiner’s annotations on the following page.  Since it is unclear what Applicant is trying to claim, this claim will not be further treated on the merits until correction is provided.

    PNG
    media_image1.png
    883
    765
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson, US 4,681,302.
Regarding claim 1, Thompson teaches a fence comprising at least a first and a second fence module (“may be provided with fencing or similar supplemental structures to define a higher barrier” on top of barrier 20; column 2 lines 44-45) which are consecutive connectable to each other, wherein said fence modules comprise a base (20, 20) with a receptacle for a substance such as concrete, gravel, water or sand (barrier container for ballast such as water; column 5 lines 30-35), wherein the first fence module comprises a first connecting element (36) with an upright passage (fore receiving 42 as shown in Figure 4), the second fence module comprises a second connecting element (another 36) with an upright passage (for receiving 42 as shown in Figure 4), and the fence comprises a connecting rod (42) for extending through both said passages to connect the fence modules to each other (Figure 4), and wherein in that in a connected state of the fence modules, these fence modules can occupy at least two positions with regard to each other, being a first position where the distance between the said passages along the connecting rod is minimal and a second position where the distance between the said passages along the connecting rod is maximal (Figure 4 and “the end fittings couplers are characterized by sufficient clearances or tolerances to allow adjustment of the height or inclination of adjacent barriers to accommodate slight changes in terrain” (column 2 lines 40-43).
Regarding claim 2, as shown in Figures 1 and 4, the base of each fence module comprises the respective connecting element.
Regarding claim 3, as shown in Figure 4, the sum of both the dimensions of the passages is smaller than the corresponding dimension of the connecting rod such that the fence modules can 
Regarding claim 4, as shown in Figure 4, the connecting rod is an elongated rod and the first and second passage can be brought into alignment according to a first direction and the connecting rod extends through both of said passages along substantially said first direction in a connected state.
Regarding claim 8, as shown in Figure 4, the first module comprises a third connecting element with an upright passage wherein the passage of the third connecting element extends at a distance from the passage of the first connecting element and wherein, in a connected state, the passage of the second connecting element extends between the passages of the first and third connecting elements and the connecting rod extends through the three said passages and wherein, viewed along the connecting rod, the dimension of the second connecting element is smaller than the dimension of the space between the first and third connecting elements such that passage of the second connecting element can occupy different positions along the connecting rod within said space, such that in a connected state, the fence modules can occupy different positions with regard to each other.
Regarding claim 9, as shown in Figure 4, the passages of the first and third connecting elements are aligned.
Regarding claim 10, as shown in Figures 1 and 4, the first and the third connecting elements (each 36) form protrusions of the first fence module such that a groove extends between said first and third connecting element and wherein in that the second connecting element (another 36) forms a protrusion of the second fence module wherein said second connecting element extends substantially within said groove in a connected state.
Regarding claim 16, as shown in Figures 1 and 2, the second fence module also comprises a said first connecting element and the first fence module also comprises a said second connecting element, wherein said first and second connecting element of each fence module are located at opposite sides of the fence module (there are protrusions 36 on both ends of each of said first and second fence modules).
Regarding claim 17, since Thompson discloses that the fence panel would be provided on top of the base and one connecting element (36) is at the top end of the base (Figure 2), it meets the limitation (as much as Applicant’s) of at least one fence module comprising a panel which is supported on the base and which extends upright and in which the base comprises the said connecting element is located on a side of the base at the height of a side of the panel according to a lengthwise direction of the panel.
Regarding claim 18, as shown in Figure 2, the panel substantially extends between said first and second connecting elements of the fence module when viewed along the lengthwise direction of the panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 1 above, alone.
Regarding claim 11, while Thompson fails to disclose the groove and the second connecting element each having the shape of an isosceles trapezoid, lacking criticality, this is a matter of mere change in shape, which is an obvious modification based on design choice, and does not have an effect on the function.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 1 above in view of Stephens et al., US 9,181,665 B2.
Regarding claim 12, while Thompson fails to disclose that the base comprises a frame, Stephens teaches a water-fillable barrier (Figures 7-10) and discloses the barrier also including an internal frame (11).  It would have been obvious to one of ordinary skill in the art to modify Thompson’s base to include an internal frame in view of Stephen’s disclosure to strengthen the base.  The resulting combination includes outer plates (front, back, and side plates of Thompson’s base) being connected to the frame, wherein said frame and outer plates form the said receptacle and the outer plates form the edges of the receptacle.
Regarding claim 13, as shown in Stephen’s Figure 8, the frame comprises several reinforcement beams which are interconnected together.  It would have been obvious to one of ordinary skill in the art to provide a frame comprised of several reinforcement beams which are interconnected together to the resulting combination in view of Stephen’s disclosure.
Regarding claim 14, Stephens further discloses that the frame comprises several hollow elements (15) which form passages (reinforces the passages as shown in Figures 7 and 9).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include several hollow elements which form (reinforce) the passages of the resulting combination to make the passages stronger in view of Stephen’s disclosure.  Stephens shows the hollow elements (15) connected to a cross bar (unnumbered in Figure 9).  While it is not explicit from looking at Figure 9, one of ordinary skill in the art could easily envision the hollow element at least extending partly within that cross bar (one of the several reinforcement beams of the frame), and it would be an obvious modification to provide such.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 1 above in view of Nolte, US 7,144,187 B1.
Regarding claim 20, while Thompson fails to disclose the bottom surface of the base comprising an anti-slip layer, Nolte teaches a security barrier and discloses that the bottom surface may be textured to provide a good grip on the supporting surface (column 10 lines 59-60).  It would have been obvious to one of ordinary skill in the art to modify the bottom surface of Thompson’s base to have an anti-slip layer in the form of texturing in view of Nolte’s disclosure to allow the base to have a good grip on the supporting surface.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maus et al., US 2012/0207541 A1 in view of Thompson, US 4,681,302.
Regarding claim 1, Maus teaches a fence (Figures 7-8, 12, 18) comprising at least a first and a second fence module which are consecutive connectable to each other, wherein said fence modules comprise a base (10) with a receptacle for a substance such as concrete, gravel, water or sand (water-ballasted barrier segment; ([0081]), wherein the first fence module comprises a first connecting element (18) with an upright passage (for receiving 26), the second fence module comprises a second connecting element (another 18) with an upright passage (for receiving 26), and the fence comprises a connecting rod (26) for extending through both said passages to connect the fence modules to each other.
While Thompson fails to disclose that in a connected state of the fence modules, these fence modules can occupy at least two positions with regard to each other, being a first position where the distance between the said passages along the connecting rod is minimal and a second position where the distance between the said passages along the connecting rod is maximal, Thompson teaches a fence comprising multiple fence modules each with a base, each base having connecting elements that are sized and spaced to allow one fence module to be higher than another fence module (Figure 4 and “the end fittings couplers are characterized by sufficient clearances or tolerances to allow adjustment of the height or inclination of adjacent barriers to accommodate slight changes in terrain” (column 2 lines 40-43).  It would have been obvious to one of ordinary skill in the art to modify Maus’s sizing and spacing of the connecting elements in view of Thompson’s disclosure to provide sufficient clearances to allow for adjustment of height or inclination of adjacent barriers to accommodate slight changes in terrain since not all roads are perfectly level.
Regarding claim 2, the resulting combination includes the base of each fence module comprising the respective connecting element.
Regarding claim 3, the resulting combination includes the sum of both the dimensions of the passages being smaller than the corresponding dimension of the connecting rod such that the fence modules can occupy in a connected state different positions with regard to each other having different distances between the passages when viewed along the connecting rod in a connected state.
Regarding claim 4, the resulting combination includes the connecting rod being an elongated rod and the first and second passage can be brought into alignment according to a first direction and the connecting rod extends through both of said passages along substantially said first direction in a connected state.
Regarding claim 5, the resulting combination from claim 1 includes the first fence module and the second fence module being rotatable with regard to each other along the connecting rod when in a connected state (as shown in Maus’s Figure 12).
Regarding claim 6, the resulting combination from claim 4 includes the first fence module and the second fence module being rotatable with regard to each other along the said first connection when in a connected state (as shown in Maus’s Figure 12).
Regarding claim 7, the resulting combination includes the connecting rod having a tubular shape and the first and second passage having a tubular shape.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671